Citation Nr: 1429850	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a sinus disorder, to include allergic rhinitis and as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disorder (GERD), to include as due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis and as due to undiagnosed illness.

6.  Entitlement to service connection for hyperthyroidism.

7.  Entitlement to service connection for diabetes mellitus type II.

8.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to June 1993.  He had service in the Southwest Asia theater of operations from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 letter, and August 2007 and July 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

By substantive appeal received in October 2008 (for his pension claim), the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  Attached were two forms in which the Veteran then requested a RO hearing.  However, by form received in May 2009, the Veteran checked the appropriate line to indicate "I request no hearing."  Consequently, the requests for a hearing have been withdrawn.

Although the appeal also originally included the issue of service connection for an acquired psychiatric disorder, this benefit was granted by a Decision Review Officer (DRO) decision in October 2013 and is therefore no longer in appellate status.	

The issues of entitlement to service connection for lupus and uveitis have been raised by the record (specifically, by the representative's statement received in August 2011), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The claims of service connection for a sinus disorder (on a merits analysis) and hyperthyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim to reopen the issue of service connection for a sinus disorder was denied by a March 2001 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain evidence that raises a reasonable possibility of substantiating the claim for service connection for a sinus disorder has been received since the March 2001 rating decision.

3.  Service connection for GERD was denied by a November 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

4.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for GERD has not been received since the November 2002 rating decision.
5.  Service connection for hyperlipidemia was denied by an August 2007 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

6.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for hyperlipidemia has not been received since the August 2007 rating decision.

7.  By statement received in October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the claim to reopen the issue of service connection for chronic fatigue syndrome is requested.

8.  Diabetes mellitus type II was not manifested during the Veteran's active duty service or for many years thereafter, nor is diabetes mellitus type II otherwise related to such service.

9.  The Veteran's claim for pension benefits was received in November 2007.

10.  By rating decision in October 2013, the DRO granted service connection for posttraumatic stress disorder (PTSD) with schizoaffective disorder, depressive type and assigned a 100 percent rating, effective September 8, 2005 (which predated the claim for pension benefits).

11.  The disability compensation at the maximum rate of 100 percent is greater than the rate payable for nonservice-connected pension.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision which denied reopening the claim of entitlement service connection for a sinus disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the March 2001 denial of reopening the claim of service connection for a sinus disorder, and the claim of service connection for a sinus disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The November 2002 rating decision which denied service connection for GERD is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has not been received since the November 2002 denial of service connection for GERD, and the claim of service connection for GERD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The August 2007 rating decision which denied service connection for hyperlipidemia is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has not been received since the August 2007 denial of service connection for hyperlipidemia, and the claim of service connection for hyperlipidemia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of reopening the Veteran's service connection claim for a sinus disorder, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the service-connected issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

As for the pension claim, VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

As for the other claims, the RO provided the appellant pre-adjudication notice by letters dated in December 2006, February 2013 and July 2013.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, the December 2006 and July 2013 VCAA letters advised the Veteran of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for GERD and hyperlipidemia, respectively.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and private records, obtained Social Security Administrative (SSA) records, reviewed the Veteran's electronic files (Virtual VA and VBMS) and assisted the Veteran in obtaining evidence.  As for the new and material evidence claims for GERD and hyperlipidemia, VA examinations and opinions are not necessary in these matters since no new and material evidence has been received to reopen the claims.  Although the Veteran was not provided a VA examination for diabetes, the evidence of record does not contain competent evidence that the claimed disability may be associated with any in-service event; thus, a medical examination is not necessary to decide the claim.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  A January 2014 informal conference report shows that the Veteran had no additional evidence to submit.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


New and Material Evidence

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

I.  Sinus Disorder/Rhinitis

The evidence of record at the time of the March 2001 rating decision consisted of service treatment records, VA and private treatment records, and a March 1996 VA general medical examination showing "sinus infections every three to four months since '91 for which antibiotics have been given...."  At the time of the examination, the Veteran was asymptomatic.  By rating decision in March 1991, the RO denied reopening the claims since the evidence "did not establish the veteran has chronic infections [sic] from sinusitis...related to military service."

Pertinent evidence received since the March 2001 rating decision includes February 2010 to March 2013 VA treatment records showing a medical history of "chronic sinusitis."  The Board finds that this new item of evidence relates to an unestablished fact necessary to substantiate the Veteran's claim as it shows a chronic disability.  Additionally, this new evidence is neither cumulative and redundant of the evidence that was considered at the time of the March 2001 rating decision.  As new and material evidence has been received, the Board finds the claim of entitlement to service connection for a sinus disorder, to include rhinitis, is reopened.

II.  GERD

The evidence of record at the time of the November 2002 rating decision consisted of the Veteran's service treatment records that showed no complaints, treatments or diagnosis of GERD.  Reports of medical history from January 1982 and June 1987 showed no reports by the Veteran of any symptoms associated with GERD.  A February 1993 report of medical examination did show reports of pain/pressure in the chest.  On reports of medical examinations from January 1982 to February 1993, clinical evaluations of the throat and chest were normal.  There were no indications of any GERD.  Post service evidence included VA treatment reports, an April 1995 Gulf War examination, and private medical records from Cape Fear Valley Medical Center (Cape Fear) and First Med.  The RO denied the claim since there was no evidence that GERD occurred in or was caused by service.

Pertinent evidence received since the November 2002 rating decision includes service treatment records, an April 1995 Gulf War examination and private treatment records from Cape Fear and First Med, which is not new evidence and is cumulative and redundant of the evidence previously considered.  New evidence showed post-service diagnosis: a 2001 MEPS record that noted a 1996 VA treatment record, which reflected some reflux at the gastro-esophageal junction; and an October 1997 VA radiology report noting minimal gastroesophageal reflux.  Also of record are updated VA treatment records showing GERD.  

Overall, there is no new evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim as the aforementioned evidence does not show that GERD occurred in service or was caused by service.  As new and material evidence has not been received, the Board finds the claim of entitlement to service connection for GERD is not reopened.  Accordingly, the Board's analysis must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.

III.  Hyperlipidemia

The evidence of record at the time of the August 2007 rating decision consisted of the Veteran's service treatment records.  Post service evidence included SSA records, VA treatment reports, and private medical records.  In August 2007, the RO denied the claim since hyperlipidemia is an isolated risk factor and laboratory finding, which is not a chronic disability for which compensation can be granted.  

For purposes of this claim, the Board notes that high cholesterol is also referred to as hypercholesterolemia or hyperlipidemia, which are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pertinent evidence received since the November 2002 rating decision includes VA treatment records dated prior to January 2006 that are cumulative and redundant of the evidence that had been previously considered by the RO.  

Also of record were updated VA treatment records that show hyperlipidemia.  However, the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim as the aforementioned evidence does not show that hyperlipidemia is a disability for VA purposes.  The new evidence does not suggest that the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As new and material evidence has not been received, the Board finds the claim of entitlement to service connection for hyperlipidemia is not reopened.  Accordingly, the Board's analysis must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  By statement received in October 2013, the Veteran requested "that the appeal for chronic fatigue be terminated."  In effect, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim to reopen the issue of service connection for chronic fatigue syndrome, and it is dismissed.


Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Service treatment records are silent for complaints, treatments or diagnosis of diabetes mellitus type II.  Various reports of medical history from January 1982 to February 1993 show normal clinical evaluations; and there were no indications,  symptoms or diagnosis of diabetes mellitus type II.  In his contemporaneous medical histories, the Veteran indicated wearing glasses/contacts, but denied past/current history of eye trouble.  There were no indications of blurred vision that would be symptomatic of diabetes mellitus type II.  Additionally, while the Veteran noted other disorders in the June 1987 and February 1993 reports of medical history, he denied symptoms that are indicative of diabetes mellitus type II such as frequent urination, and weight loss.  Moreover, he did not indicate any additional symptoms related to diabetes mellitus type II.  On a dental health questionnaire (signed on multiple occasions from 1983 to 1993), a list of medical conditions were provided for the Veteran to check off if applicable.  The Veteran left all boxes, including the one to indicate sugar diabetes, blank.  Overall, the Veteran is competent to report his symptoms.  When given the opportunity to do so in service, he failed to report any symptoms that would be indicative of diabetes mellitus type II.

While not determinative by itself, it is also significant that there is no post-service evidence of diabetes mellitus type II until many years after service.  Post service treatment records show "new onset DM" reflected in a VA treatment record dated in November 2009, which is 16 years post service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also, the one-year presumption of service incurrence is not for application. 
 
Also, the Veteran had submitted various claims for other VA benefits based on other disabilities from March 1994 to January 2007.  It was not until August 2012 when the Veteran's claim for diabetes was received.  This suggests that the Veteran did not believe he had diabetes related to service until many years after service as the Board believes it reasonable to assume that he would have included it with the earlier claims if he had believed otherwise.  It is also significant that various medical reports associated with earlier claims for benefit did not include any complaints of diabetes mellitus type II.  In fact, a July 2000 emergency room note authored by Dr. L.H.R shows "No history of diabetes mellitus."  Overall, there is no supporting evidence to suggest any continuity of diabetes mellitus from service to show a nexus to service.  Consequently, a VA examination is not warranted.  See McLendon, 20 Vet. App. 79. 

Thus, the Board finds that the preponderance of the evidence is also against the Veteran's claim for service connection for type I diabetes.     
 
After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.

Pension

The VA will pay pension (at the rates prescribed by 38 U.S.C.S. § 1521) to each veteran of a period of war who is 65 years old or older and who meets the service requirements of 38 U.S.C.S. § 1521.  38 U.S.C.A. § 1513.  If the Veteran is eligible for pension under 38 U.S.C.S. § 1513 and 38 U.S.C.S. § 1521, pension shall be paid under the latter section.  Id.  Under section 1521, a veteran of a period of war who meets service requirements and who is permanently and totally disabled from the non-service-connected disability not the result of the veteran's willful misconduct, pension will be paid at the rate prescribed by this section.  38 U.S.C.A. § 1521.  The Veteran meets the income and net worth requirements of 38 U.S.C.§§ 1521 and 1522.  38 C.F.R. § 3.3(a)(2)(vi).  A claim for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.
 
By rating decision in October 2013, the DRO granted service connection for PTSD with schizoaffective disorder, depressive type and assigned a 100 percent rating, effective September 8, 2005 (which predated the Veteran's claim for pension benefits that was received in November 2007).  

Overall, the disability compensation at the maximum rate of 100 percent is greater than the rate payable for nonservice-connected pension.  Specifically, in 2007, the pension rate was $3,550 (for a married veteran but not living with or reasonably contributing to support of his spouse) or $4,651 (for a married veteran and living with or reasonably contributing to the support of his spouse) per year.  38 U.S.C.A. § 1521(b)-(c) (West 2002 & Supp. 2007).  (Emphasis added).  By contrast, in 2007, compensation for disability rate as total was $2,471 per month.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2007).  (Emphasis added).  Additionally, unlike the pension amount which is reducible by the amount of the Veteran's annual income, the disability compensation amount is not reducible.  38 U.S.C.A. § 1521.  Thus, the disability compensation award provides the greater benefit for the Veteran.  

Based on the foregoing, the preponderance of the evidence is against the claim for nonservice-connected pension.  The appeal is denied.  38 U.S.C.A. § 5107(b).    



ORDER

New and material evidence has been received to reopen a claim of service connection for a sinus disorder, to include rhinitis and as due to undiagnosed illness.  To this extent, the appeal is granted subject to the directions set forth in the remand section of this decision.

New and material evidence has not been received to reopen a claim of service connection for GERD, to include as due to undiagnosed illness.  The appeal is denied.

New and material evidence has not been received to reopen a claim of service connection for hyperlipidemia, to include as due to undiagnosed illness.  The appeal is denied.

The claim to reopen the issue of service connection for chronic fatigue syndrome is dismissed.

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to nonservice-connected pension benefits is denied.


REMAND

Regarding the Veterans service connection claim for a sinus disorder, to include rhinitis and due to an undiagnosed illness (on a merits analysis), in a statement received in May 2000, the Veteran asserted that he had been treated at the VA since 1995.  A March 1996 VA examination shows that the Veteran had sinus infections every three to four months since 1991 and was treated with antibiotics.  At the time of the examination, the Veteran was asymptomatic.  Subsequent VA treatment records show chronic sinusitis.  With assertions of in-service symptoms and post-service records showing a current disability, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As for the remaining issue, a February 2011 VA treatment record shows numerous symptoms for hyperthyroidism that included fast palpitations.  A review of service treatment records shows that prior to exiting service, the Veteran noted the same symptom on a February 1993 report of medical history, in which he confirmed a past/current history of "Palpitation or pounding heart."  With a report of an in-service symptoms and a current disability, a VA examination is warranted.  The Board acknowledges the July 2013 rating decision in which the RO references a VA endocrinologist's opinion in which hyperthyroidism is likely due to multinodular goiter.  However, the opinion is not adequate.  A review of this December 2011 VA endocrinology note shows that no rationale was provided.  In addition, no opinion was rendered as to whether or not hyperthyroidism is related to service.  Additional development is necessary.  
 
In light of the remand reasons above, updated private and VA treatment records should be obtained, if any.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for sinus disorder/rhinitis and hyperthyroidism.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  Thereafter, schedule an appropriate VA examination to determine the nature, extent and etiology of the Veteran's sinus disorder/rhinitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current sinus disorder is causally related to service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current rhinitis is causally related to service?

If signs or symptoms of the claimed disorder are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state.

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  

3.  Also schedule an appropriate VA examination to determine the nature, extent and etiology of the Veteran's hyperthyroidism.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current hyperthyroidism is causally related to service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the service connection claim for sinus disorder/rhinitis, and readjudicate the issue of service connection for hyperthyroidism.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


